
	
		III
		111th CONGRESS
		1st Session
		S. RES. 328
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself
			 and Mr. Lugar) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Commemorating the 20th anniversary of the
		  fall of the Berlin Wall, the end of the division of Europe, and the beginning
		  of the peaceful and democratic reunification of Germany.
	
	
		Whereas, between 1945 and 1961, more than 2,500,000
			 people, or 15 percent of the total population of the German Democratic Republic
			 (referred to in this preamble as East Germany), left the country
			 to pursue economic opportunity and enjoy the benefits of liberty and political
			 freedom in the Federal Republic of Germany (referred to in this preamble as
			 West Germany) and other countries;
		Whereas, at midnight on August 13, 1961, East Germany
			 sealed its border with West Berlin and began construction of a 100-mile barrier
			 that would later include bunkers, watchtowers, searchlights, minefields, barbed
			 wire, concrete walls, and armed guards, to prevent the emigration of the people
			 of East Germany to seek freedom and opportunity elsewhere;
		Whereas, during the 28 years the Berlin Wall existed,
			 approximately 5,000 people successfully fled East Germany for West Germany and
			 West Berlin, more than 75,000 people were imprisoned for attempting to leave
			 East Germany, and an estimated 1,200 people were killed trying to
			 escape;
		Whereas Presidents John F. Kennedy and Ronald Reagan
			 declared their vision of Berlin as a free city, in the heart of a free
			 Germany;
		Whereas Chancellor Willi Brandt of West Germany and others
			 demonstrated great foresight in their pursuit of Ostpolitik, a
			 policy of engagement that lowered tensions and ultimately helped undermine the
			 authoritarian rule of the wall-builders;
		Whereas more than 22,000,000 Americans served in the Cold
			 War, supporting the efforts to bring military, economic, and diplomatic
			 pressure to bear in the defense of Germany and the West, and ultimately helping
			 more than 400,000,000 people gain their freedom from the bondage of communism
			 in the Soviet Bloc;
		Whereas the Solidarity Movement in Poland demonstrated
			 that the will of a people united could not be silenced by winning a surprise
			 landslide victory in elections to the Contract Sejm in June 1989;
		Whereas, on August 23, 1989, Hungary officially opened the
			 border between Hungary and Austria, resulting in 13,000 refugees from East
			 Germany fleeing into West Germany through Hungary;
		Whereas, on September 4, 1989, after prayers for peace in
			 the Nikolai Church, crowds that would eventually number in the hundreds of
			 thousands gathered in Leipzig, East Germany, to repeatedly and peacefully
			 protest the authoritarian regime of East Germany and to demand basic
			 freedoms;
		Whereas, in September 1989, thousands of people in East
			 Germany took refuge in the embassy of West Germany in Prague, Czechoslovakia,
			 in order to emigrate to West Germany and the West;
		Whereas, on October 18, 1989, faced with widespread civil
			 unrest and a deteriorating political situation, East German leader Erich
			 Honecker, who had predicted that the Wall will stand in fifty or a
			 hundred years, resigned;
		Whereas, on November 4, 1989, more than 1,000,000 people
			 gathered in Alexanderplatz in East Berlin and 40 other cities and towns in East
			 Germany to demand free elections and basic civil rights, such as freedoms of
			 opinion, movement, press, and assembly;
		Whereas, on November 9, 1989, East German politbureau
			 member Günter Schabowki announced that the government would allow every
			 citizen of the German Democratic Republic to leave the GDR through any of the
			 border crossings, and East German leader Egon Krenz promised
			 free, general, democratic and secret elections;
		Whereas thousands of people in East Berlin immediately
			 flooded the border checkpoints at the Berlin Wall and demanded entry into West
			 Berlin, causing the overwhelmed border guards of East Germany to open the
			 checkpoints to allow people to cross into West Berlin;
		Whereas, in the days following the fall of the Berlin
			 Wall, hundreds of thousands of people from East Germany freely crossed the
			 border into West Berlin and West Germany for the first time in more than 28
			 years;
		Whereas the Chancellor of West Germany Helmut Kohl and
			 Foreign Minister Hans Dietrich Genscher managed the political situation and
			 foreign diplomacy with great tact and in close cooperation with Western allies,
			 leading to the peaceful reunification of Germany as a sovereign, democratic
			 state on October 3, 1990;
		Whereas, on November 9, 2009, the people of Germany will
			 celebrate on both sides of the Brandenburg Gate the 20th anniversary of the
			 fall of the Berlin Wall with the Festival of Freedom;
		Whereas the fall of the Berlin Wall was one of the
			 milestones of the 20th century, brought about by the actions of many ordinary
			 and some extraordinary people; and
		Whereas the fall of the Berlin Wall embodied the end of
			 the division of Europe, the opening of the Iron Curtain, and the triumph of
			 democracy over communism: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 20th anniversary of the fall of the Berlin Wall;
			(2)celebrates 20
			 years of an undivided Europe, free from the oppression of authoritarianism,
			 with the people of the former communist countries and Western Europe;
			(3)honors the
			 service and sacrifice of the people of Germany, the United States, and other
			 countries who served in the Cold War to bring freedom to Central and Eastern
			 Europe;
			(4)expresses its
			 appreciation to the people of Germany for their commitment to preserving the
			 dignity and freedom of others in their leadership on international assistance,
			 peacekeeping, and security efforts, including in Afghanistan, Bosnia and
			 Herzegovina, Georgia, Kosovo, Lebanon, Sudan, and off the coast of the Horn of
			 Africa; and
			(5)reaffirms the
			 friendship between the Government and people of the United States and the
			 Government and people of Germany.
			
